Exhibit 10.3

 

 

 

CONSTRUCTION AND DEVELOPMENT AGREEMENT

DATED AS OF FEBRUARY 5,  2019

BETWEEN

BANKERS COMMERCIAL CORPORATION,

AS OWNER

AND

CUBIC CORPORATION,

AS CONSTRUCTION AGENT

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

ARTICLE I DEFINITIONS


1

SECTION 1.1.

Defined Terms.


1

ARTICLE II APPOINTMENT OF CONSTRUCTION AGENT


2

SECTION 2.1.

Appointment.


2

SECTION 2.2.

Acceptance.


2

SECTION 2.3.

Term.


2

SECTION 2.4.

Construction Documents.


2

SECTION 2.5.

Scope of Authority.


4

SECTION 2.6.

Construction Budget.


5

SECTION 2.7.

Covenants of Construction Agent.


6

SECTION 2.8.

Governmental Approvals.


10

ARTICLE III FACILITY


10

SECTION 3.1.

Construction.


10

SECTION 3.2.

Amendments; Modifications; Supplements.


10

SECTION 3.3.

Casualty, Condemnation and Force Majeure.


11

SECTION 3.4.

Environmental Matters.


14

ARTICLE IV PAYMENT OF FUNDS


15

SECTION 4.1.

Funding of Construction Costs.


15

ARTICLE V CONSTRUCTION EVENTS OF DEFAULT


15

SECTION 5.1.

Construction Events of Default.


15

SECTION 5.2.

Survival.


17

SECTION 5.3.

Remedies; Remedies Cumulative.


17

SECTION 5.4.

Surrender and Return.


19

ARTICLE VI CONSTRUCTION FEE


20

ARTICLE VII OWNER’S RIGHTS


20

SECTION 7.1.

Owner’s Right to Cure Construction Agent’s Defaults.


20

ARTICLE VIII MISCELLANEOUS


20

SECTION 8.1.

Notices.


20

SECTION 8.2.

Successors and Assigns.


20

 





i

--------------------------------------------------------------------------------

 



 

 

 

SECTION 8.3.

Governing Law.


21

SECTION 8.4.

Amendments and Waivers.


21

SECTION 8.5.

Counterparts.


21

SECTION 8.6.

Severability.


21

SECTION 8.7.

Headings and Table of Contents.


21

SECTION 8.8.

Submission to Jurisdiction.


21

SECTION 8.9.

Jury Trial.


22

SECTION 8.10.

Payments.


22

SECTION 8.11.

Binding Effect.


23

SECTION 8.12.

Nature of Transaction.


23

 

 

SCHEDULES

 

Schedule 1

List of Government Actions

Schedule 2.7(d)

Construction Period Insurance Requirements

 

 



ii

--------------------------------------------------------------------------------

 



CONSTRUCTION AND DEVELOPMENT AGREEMENT

CONSTRUCTION AND DEVELOPMENT AGREEMENT dated as of February 5, 2019 (this
“Agreement”), is entered into between BANKERS COMMERCIAL CORPORATION, a
California corporation (“Owner”), and CUBIC CORPORATION, a Delaware corporation
(“Construction Agent”).

PRELIMINARY STATEMENT

A.        Cubic Corporation, as lessee (“Lessee”), and Owner, as lessor, are
parties to that certain Lease Agreement, dated of even date herewith (as
amended, supplemented or otherwise modified from time to time pursuant thereto,
the “Lease”), pursuant to which Lessee has agreed to lease from Owner, and Owner
has agreed to lease to Lessee, the Leased Property.

B.         Owner and Lessee are also parties to that certain Participation
Agreement, dated of even date herewith (as amended, supplemented or otherwise
modified from time to time pursuant thereto, the “Participation Agreement”),
among Owner,  Lessee,  MUFG Bank, Ltd., as Administrative Agent, MUFG Union
Bank, N.A. as Collateral Agent and the Rent Assignees.

C.         Subject to the terms and conditions hereof, (i) Owner desires to
appoint Construction Agent as its sole and exclusive agent and constructor for
the demolition of Building 1 and construction of the Facility on the Site in
accordance with the Construction Budget and the Plans and Specifications (in
each case, as supplemented or amended pursuant to Section 3.2) and pursuant to
the terms of the Lease and the other Operative Documents, and (ii) Construction
Agent desires, on behalf of Owner, to cause Building 1 to be demolished and the
Facility to be constructed in accordance with the Construction Budget and the
Plans and Specifications (in each case, as supplemented or amended pursuant to
Section 3.2) and pursuant to the terms of this Agreement and the other Operative
Documents.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.            Defined Terms.

The capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in Appendix I to the Participation Agreement, and the
rules of interpretation set forth in Appendix I to the Participation Agreement
shall apply to this Agreement.

 

 



 

--------------------------------------------------------------------------------

 



ARTICLE II

APPOINTMENT OF CONSTRUCTION AGENT

SECTION 2.1.            Appointment.

Pursuant to and subject to the terms and conditions set forth herein, in the
Participation Agreement and the other Operative Documents, Owner hereby
irrevocably (during the term of this Agreement) appoints Construction Agent to
act in accordance with the Construction Budget and the Plans and Specifications
and the requirements set forth in this Agreement as exclusive agent and
constructor for the demolition of Building 1 and the construction and
installation of the Facility on the Site, provided, however, no construction
shall commence prior to the leasing of the Site to the Owner pursuant to the
Ground Lease and no demolition of Building 1 shall occur prior to the transfer
of title to Building 1 pursuant to the Deed.

SECTION 2.2.            Acceptance.

Construction Agent hereby unconditionally and irrevocably (during the term of
this Agreement) accepts the appointment as Construction Agent and agrees to
perform its duties and obligations, as set forth in this Agreement.

SECTION 2.3.            Term.

This Agreement shall commence on the date hereof and shall terminate upon the
first to occur of:

(a)        payment by Lessee of the Lease Balance and all other amounts owing
under the Operative Documents, and termination of the Commitments in accordance
herewith, the Lease and the Participation Agreement;

(b)        the Construction Period Termination Date;

(c)        termination of this Agreement pursuant to Sections 5.1 or 5.3 hereof;
and

(d)        the Completion Date.

SECTION 2.4.            Construction Documents.

(a)        Subject to each of the terms and conditions in this Agreement,
Construction Agent may execute any of its duties under this Agreement by or
through agents, contractors, employees or attorneys-in-fact.  Construction Agent
shall enter into such agreements in its capacity as agent for Owner (such
agreements, together with subcontracts, contracts, purchase orders and other
agreements entered into or accepted by the Developer or the General Contractor
pursuant to the Development Agreement and the General Construction Agreement,
respectively, may be referred to herein as the “Construction Documents”) with
architects, developers, designers, contractors, manufacturers and other persons
who may supply materials, labor, equipment and/or services as





2

--------------------------------------------------------------------------------

 



 

Construction Agent deems necessary or desirable for the Construction including,
without limitation, the Development Agreement and the General Construction
Agreement provided, however, that no such delegation shall limit or reduce in
any way Construction Agent’s duties and obligations under this Agreement.
Contemporaneously herewith, Construction Agent, Developer and Owner, as
applicable, have executed and delivered assignments of contracts (collectively,
the “Assignment of Contracts”) regarding all of the Major Construction Documents
now or hereafter in effect related to Construction and Construction Agent shall
have obtained from the Developer, the General Contractor and each other relevant
contracting party under each of the other Major Construction Documents then in
effect a Consent and Acknowledgment with respect thereto.  Construction Agent
shall cause each relevant contracting party under each Major Construction
Document that becomes effective after the Closing Date to execute and deliver a
Consent and Acknowledgment concurrent with the effectiveness of such Major
Construction Document.  For purposes hereof, the term “Major Construction
Document” shall mean the Development Agreement, the General Construction
Agreement and any Construction Document calling for payments of $1,900,000 or
more during the Construction Period. Each of the Development Agreement and the
General Construction Agreement shall be a guaranteed maximum or fixed price
contract in form and substance reasonably satisfactory to the Administrative
Agent. Costs payable under the Development Agreement and the General
Construction Agreement necessary to achieve Substantial Completion and to
complete the Final Completion Work, together with the costs payable under all
other Construction Documents and all Construction Costs necessary to achieve
Substantial Completion and to complete the Final Completion Work shall not
exceed either (x) the aggregate amount permitted for all such items in the
Construction Budget or (y) the Available Commitment.

(b)        Each Construction Document, including each Major Construction
Document shall provide (it being understood that, this Section 2.4(b) may be
satisfied, regarding each Major Construction Document, if the following
covenants and agreements are contained in a Consent and Acknowledgment any such
Person is required to deliver to Owner) that:  (i)  none of the Agents or any
Participant is liable for any claims or obligations incurred under any
Construction Document it being understood and agreed that the contractor
thereunder agrees to look solely to the proceeds of amounts advanced pursuant to
the Participation Agreement for payments of amounts due under such contracts,
(ii) the contractor under such Construction Document shall provide written
notice to Owner and the Administrative Agent of any material breach under such
contract and Owner and the Administrative Agent shall have an additional cure
period for Owner and the Administrative Agent of sixty (60) days beyond the
period allowed for Construction Agent to cure any such material breach, which
cure period shall be reflected in such Construction Document or a Consent and
Acknowledgement executed by such contractor, and (iii) upon the written request
of Owner or the Administrative Agent, such contractor shall provide to Owner or
the Administrative Agent an estoppel certificate in respect of such contract in
a form reasonably requested by Owner or the Administrative Agent.





3

--------------------------------------------------------------------------------

 



 

SECTION 2.5.            Scope of Authority.

(a)        Subject to the terms, conditions, restrictions and limitations set
forth in the Operative Documents, Construction Agent unconditionally agrees to
take all action necessary or desirable for the performance and satisfaction of
all of Construction Agent’s obligations hereunder, including, without
limitation:

(i)         all actions relating to and necessary for the ground lease of the
Site by Owner on or after the Closing Date;

(ii)        all design and supervisory functions relating to and necessary for
the construction of the Facility on the Site;

(iii)       negotiating and entering into all contracts or arrangements to
procure the labor, materials, equipment and supplies necessary to demolish
Building 1 and to construct the Facility on such terms and conditions as are
customary and reasonable in light of local standards and practices;

(iv)       obtaining all necessary permits, licenses, consents, approvals and
other authorizations, including those required under Applicable Laws and
Regulations (including Environmental Laws), from all Authorities in connection
with the demolition of Building 1 and the development and construction of the
Facility in accordance with the Plans and Specifications;

(v)        maintaining all books and records with respect to the construction
and management of the Site and the Facility;

(vi)       performing any other acts necessary in connection with the demolition
of Building 1 and the construction and development of the Facility in accordance
with the Plans and Specifications, Construction Budget, Applicable Laws and
Regulations and all Construction Period Insurance Requirements;

(vii)      paying (subject to receipt of Advances under the Participation
Agreement) all Construction Costs to be paid during the Construction Period;

(viii)     enforcing performance by each party to each Construction Document of
its respective obligations, warranties and other design, construction and other
obligations with respect to the demolition of Building 1 and the design,
engineering, construction and completion of the Facility and pursuing remedies
with respect to the breach of those obligations; and

(ix)       to the extent permitted under the Operative Documents, using the
proceeds of any insurance maintained in accordance with Section 2.7(d) hereof
with respect to the Facility to complete construction of or rebuild any portion
of the Facility with respect to





4

--------------------------------------------------------------------------------

 



 

an Event of Loss, a Casualty or Condemnation occurring with respect to that
portion of the Facility and in accordance with Section 3.3 hereof.

If a Construction Event of Default has occurred and is continuing, neither
Construction Agent nor any agent or contractor of Construction Agent shall have
the authority to take any of the above-described actions without the prior
written consent of the Administrative Agent acting at the direction of the
Required Participants.

(b)        Subject to the terms and conditions of this Agreement and the other
Operative Documents, Construction Agent, in its capacity as agent for Owner,
shall have sole management, control and responsibility over and the duty to
cause, the Construction, construction means, methods (including testing of the
Facility or any part thereof), sequences and procedures, the use of Hazardous
Materials and the hiring, termination and contracting for and supervision of and
payment for labor, personnel and services with respect to the construction of
the Facility. Construction Agent acknowledges and agrees that, until such time
as Owner or its designee has taken possession of the Facility through the
exercise of remedies under the Operative Documents or pursuant to a return of
the Facility to Owner or its designee permitted under the Operative Documents,
as between Owner and Construction Agent,  Construction Agent will have at all
times sole dominion over and control of the Facility and the Site and that
Construction Agent will bear or cause General Contractor to bear all
responsibility for injuries and mishaps to third parties and their property on
the Site.

(c)        All fees and expenses of Lessee under any Operative Document which
are of the type included in the Construction Budget shall be paid or reimbursed
through Advances as provided in the Participation Agreement.

SECTION 2.6.            Construction Budget.

At least ten (10) days prior to the Closing Date, Construction Agent shall
prepare and deliver, or cause to be prepared and delivered, to the Agents, the
Participants and the Construction Consultant, the Construction Budget for the
Facility, setting forth in reasonable detail the budget for the Construction of
the proposed Facility on the Site in accordance with the preliminary Plans and
Specifications and all related costs including, without limitation, the Carrying
Costs and Transaction Costs expected to accrue during the Construction Period
and other Construction Costs. Such Construction Budget shall include a line item
for the amount of any insurance deductible applicable to the insurance required
by the Construction Period Insurance Requirements. Construction Agent shall
cause the Construction Budget to be updated as necessary to reflect any changes
in any updated or otherwise modified Plans and Specifications delivered in
accordance with Section 2.7(o), and shall deliver such updated Construction
Budget promptly to the Administrative Agent and the Construction Consultant. The
Construction Budget, together with the previously incurred capitalized costs,
shall not exceed the Commitment Amount. The Construction Budget shall be
approved by Owner, such approval not to be unreasonably withheld, on or prior to
the first Advance Date. The funding of the Advance by Owner as of the Closing
Date shall be evidence of Owner’s approval of the Construction Budget.





5

--------------------------------------------------------------------------------

 



 

SECTION 2.7.            Covenants of Construction Agent.

Construction Agent hereby covenants and agrees that with respect to the Leased
Property and the Site it will:

(a)        promptly notify the Administrative Agent and the Construction
Consultant of (i) any defaults, failures to perform or termination notices under
any Major Construction Document to which  Construction Agent is a party, (ii)
any defaults, failures to perform or termination notices under any Major
Construction Document to which Construction Agent is not a party and of which
Construction Agent has knowledge, (iii) any material defaults or material
failures to perform under any other Construction Document to which Construction
Agent is a party and, for such Construction Documents to which Construction
Agent is not a party, of any such defaults and failures of which Construction
Agent has knowledge, (iv)  any Force Majeure Event and (v) Completion;

(b)        provide (i) the Agents, the Participants and the Construction
Consultant reasonable access to the Facility, the Site and to all construction
records necessary to confirm compliance with this Agreement and the other
Operative Documents during normal business hours, at reasonable intervals and
with reasonable prior notice to Construction Agent, subject to reasonable safety
and confidentiality requirements of Construction Agent and (ii) the Construction
Consultant with access to scheduled meetings of the Construction Agent with the
Developer, the General Contractor, and/or any subcontractors;

(c)        cause all Liens (including, without limitation, Liens or claims for
materials supplied or labor or services performed in connection with the
construction of the Facility), other than Permitted Liens, to be discharged (or
if contested in accordance with Section 9.5 of the Lease to be bonded) with
proceeds of Advances;

(d)        comply with, or cause General Contractor or the Developer to comply
with, the insurance requirements set forth in Schedule 2.7(d) hereto. The costs
of all such insurance coverage shall be provided for as a separate category of
Construction Costs in the Construction Budget and paid for with Advances. In
addition, Construction Agent will cause General Contractor or the Developer, as
applicable, to monitor the compliance of each subcontractor with the insurance
required pursuant to their applicable subcontracts;

(e)        cause Construction of the Facility to be prosecuted diligently and
without undue and unscheduled interruption (except to the extent due to a Force
Majeure Event) substantially in accordance with the Plans and Specifications and
within the Construction Budget (in each case, as supplemented or amended
pursuant to Section 3.2) and cause the Completion Date to occur on or before the
Construction Period Termination Date;

(f)        at least three (3) Business Days prior to the Demolition Date,
deliver a notice of the Demolition Date to the Administrative Agent and,
thereafter on or one (1) Business Day prior to the Demolition Date, cause
Building 1 to be deeded to Owner and to be razed and cause (notwithstanding any
Alterations or other additions to or changes to the Facility at any time, as





6

--------------------------------------------------------------------------------

 



 

more fully described in the Plans and Specification) the Facility to be
constructed on the Site as two three-story office buildings, each consisting of
approximately 125,000 square feet of Class A office space, and approximately
1,016 surface parking stalls including all buildings, structures, fixtures,
Equipment, personal property, roadways and other improvements of every kind
constructed and purchased at any time and from time to time on or under the Site
pursuant to the Construction and Development Agreement with amounts advanced by
Owner pursuant to the Participation Agreement;

(g)        at all times maintain the Facility under construction in such a way
that (i) the Facility under construction meets the standards required to be met
under Applicable Laws and Regulations and under the insurance policies required
under the Construction Period Insurance Requirements, (ii) when Complete, the
Facility and the Site comply with all local ordinances, rules and regulations
including applicable zoning regulations, and (iii) it does not constitute an
unreasonable danger to persons or things;

(h)        ensure that each Major Construction Document will be entered into by
Construction Agent and/or the Developer, consistent with the Plans and
Specifications, and also ensure that such Major Construction Documents contain
warranties substantially in accordance with customary industry practice;

(i)         ensure that each Major Construction Document or the Consent and
Acknowledgment with respect to the applicable Major Construction Document will
explicitly provide that the rights of Construction Agent regarding such Major
Construction Document can be assigned and pledged without consent of the
counterparty thereto;

(j)         deliver to the Administrative Agent and the Construction Consultant
a copy of each Major Construction Document promptly upon the execution of such
Major Construction Document by all parties thereto;

(k)        (i) provide the Participants and the Construction Consultant with
advance notice, together with a copy, of any proposed Change Order under any
Construction Document that would increase the total amount payable under such
Construction Document by more than the higher of $200,000 and ten percent (10%)
of the original total amount payable under such Construction Document (in the
aggregate with all prior and concurrent Change Orders with respect to such
Construction Document) or which otherwise requires Owner’s consent pursuant to
Section 3.2 hereof, and (ii) prior to agreeing to any such Change Order
referenced in the foregoing subsection (i), Construction Agent will certify to
the Participants and the Construction Consultant to the matters referenced in
Section 3.1(e) of the Participation Agreement;

(l)         cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as any Participant
reasonably may request from time to time in order to carry out more effectively
the intent and purposes of this Agreement and the other Operative Documents and
the Overall Transaction. Owner, Lessee and Construction Agent,  the cost of
which shall be paid as a Transaction Cost or a Construction Cost, as applicable,
will cause all financing statements (including precautionary financing
statements), fixture filings,





7

--------------------------------------------------------------------------------

 



 

mortgages and other documents to be recorded or filed at such places and time in
such manner as may be required by Applicable Laws and Regulations, and will take
all such other actions or cause such actions to be taken, as may be necessary or
as may be reasonably requested by the Administrative Agent or the Participants
in order to establish, preserve, protect and (if applicable under Applicable
Laws and Regulations) perfect the interests of Owner in the Construction
Documents, the Lien of Owner in the Lessee Collateral and any Participant’s
rights under this Agreement and the other Operative Documents;

(m)       to ensure its compliance with Section 2.7(g) hereof, observe and
comply with a heightened standard of care if a change in Applicable Laws and
Regulations after the Closing Date would require a heightened standard of care
in order to comply with such covenant at all times, including the execution of
amendments of such covenant from time to time upon the reasonable request of
Owner in order to more fully give effect to the foregoing agreement;

(n)        ensure that the construction, maintenance and operation of the
structures constituting part of the Leased Property at any time will be done in
such a manner that such structures will meet the standards which, in the given
circumstances, they may be expected to meet so as not to constitute an
unreasonable danger to persons or things;

(o)        promptly after becoming available from Construction Agent’s vendors
or preparation by Construction Agent, deliver copies of the Plans and
Specifications for the Facility and the Offsite Plans and Specifications to the
Administrative Agent and the Construction Consultant. Within thirty (30) days
after the end of each calendar quarter following such delivery, Construction
Agent will update the copy of the Plans and Specifications and Offsite Plans and
Specifications to reflect any modifications made thereto during such calendar
quarter and will deliver such update to the Construction Consultant. Within ten
(10) days of receipt thereof, the Construction Consultant shall certify to the
Administrative Agent and Participants that, based on such update, (x) the
aggregate Commitments of the Rent Assignees and the Owner are sufficient to
Complete the Facility and to pay all Construction Costs, in each case on or
before the Construction Period Termination Date; and (y) Completion of the
Facility can be achieved before the Construction Period Termination Date.
 Promptly after becoming available from the City of San Diego (and in any event
prior to commencing construction of any Facility improvements), Construction
Agent shall deliver copies of a zoning letter from the City of San Diego with
respect to the Site, specifying the zoning designations applicable thereto.
 Notwithstanding the foregoing, (i) Construction Agent will cause all Plans and
Specifications for the Facility to be delivered to the Administrative Agent and
the Construction Consultant by the completion of the engineering phase of the
planning for Construction and (ii) at least five (5) Business Days prior to the
commencement of Construction of any portion of the Facility, Construction Agent
will cause all Plans and Specifications for such portion of the Facility to be
delivered to the Administrative Agent and the Construction Consultant;

(p)        not agree to any Material Modification of any Major Construction
Document (or any series of changes which, taken in the aggregate, amounts to a
Material Modification) or





8

--------------------------------------------------------------------------------

 



 

termination of any Major Construction Document, in each case without the consent
of the Administrative Agent acting upon the direction of the Required
Participants;

(q)        provide to the Administrative Agent and Construction Consultant
promptly upon receipt thereof, copies of all notices and other correspondence
received by Construction Agent from any Authority and any relating to the
remediation of any Environmental Violations related to the Site or the Facility;

(r)        take all necessary actions required to remediate any soil
contamination related to the Site or the Facility to the extent required by
Applicable Laws and Regulations on or before the Completion Date; provided, that
in no event shall the failure of Construction Agent to satisfy the terms of this
Section 2.7(r) be deemed to prevent the Completion Date from having occurred;

(s)        If at any time prior to the Completion Date an Environmental
Violation shall occur that is not contemplated to be remediated pursuant to the
Remediation Plan, Construction Agent shall give Administrative Agent and
Construction Consultant prompt written notice of such occurrence and the date
thereof. Following the occurrence of such Environmental Violation, Construction
Agent shall apply all funds received by Construction Agent from any Authority,
insurer or other third-party which are given with the intent that they be
applied to remediate any Environmental Violation in or around the Site or
relating to the Facility for such intended purposes. Further, Construction Agent
shall not apply any such funds in a manner which unduly discriminates against
the Site in favor of any other parcels which may be owned by Construction Agent
or any of its Affiliates; and

(t)         comply with or cause to be complied with each of the following
provisions of the Lease at all times prior to the Base Term Commencement Date
notwithstanding the fact that any of the following provisions in the Lease and
Memorandum of Lease may indicate that such provisions are only applicable during
the Lease Term (excluding the Construction Period) (and Construction Agent
hereby acknowledges and agrees that all such provisions shall be operative as to
it to the same extent as Lessee and its records and shall be effective from and
after the date hereof whether or not the Base Term Commencement Date shall have
occurred):  Sections 2.1, 3.1, 4.2, 4.3, 4.4, 7.1, 8.1, 8.2, 9.1, 10.2, 13.4,
13.9, 18.4 and Articles VI, XII, XV, XVI and XXIII of the Lease and Sections 6,
7, 13 and 29 of the Memorandum of Lease; provided, however, that,
notwithstanding anything to the contrary set forth in this Agreement or in any
of the Operative Documents, prior to the Base Term Commencement Date, the costs
and expenses of complying with the foregoing obligations and under Section 2.7
shall be solely funded with Advances and insurance proceeds, as applicable,
pursuant and subject to the terms and conditions of Article III of the
Participation Agreement and Construction Agent’s obligation to pay for such
amounts is limited to the extent Advances and insurance proceeds, as applicable,
are available. Prior to the Base Term Commencement Date, Construction Agent may
exercise the rights set forth in Sections 3.2 and 9.5 of the Lease subject to
the terms and conditions set forth in such section provided, that, no such
contest, challenge, appeal, proceeding, waiver, extension, forbearance or
noncompliance shall result in a delay in the Completion Date beyond the
Construction Period Termination Date. As a condition to any such contest,
challenge, appeal, proceeding, waiver, extension, forbearance





9

--------------------------------------------------------------------------------

 



 

or noncompliance, Construction Agent shall demonstrate that there are sufficient
contingency reserves in the Construction Budget set aside for such purposes.

SECTION 2.8.            Governmental Approvals.

As of the date of the Closing Date and each Advance Date, Construction Agent
hereby represents and warrants that, other than with respect to environmental
matters, the representations of which are treated exclusively in Section 4.1(e)
of the Participation Agreement, the list of Governmental Actions set forth as
Schedule 1 hereto, as it may be amended from time to time, lists all material
Governmental Actions necessary in connection with the construction of the
Facility. Notwithstanding the foregoing, as of the date of the Closing Date and
each Advance Date,  Construction Agent hereby further represents and warrants
that (a) the application and submission for approval of any and all Governmental
Actions of all types necessary from time to time in order to Complete the
Facility is in the exclusive control of Construction Agent or a Cubic Person;
(b) Construction Agent has undertaken and completed sufficient diligence with
respect to the Facility to have ascertained all Governmental Actions necessary
from time to time to Complete the Facility; and (c) Construction Agent has no
Actual Knowledge of any impairment in its ability to obtain all necessary
Governmental Actions from time to time necessary to Complete the Facility on or
prior to the Construction Period Termination Date within the remaining Available
Commitment of the Participants.

ARTICLE III

FACILITY

SECTION 3.1.            Construction.

Construction Agent shall, in compliance with this Agreement, within the
Construction Budget and in all material respects in compliance with the Plans
and Specifications (in each case as supplemented or amended pursuant to Section
3.2 below), cause the Facility to be constructed, equipped, maintained and used
on the Site, in accordance with the Construction Documents, all Applicable Laws
and Regulations and all Construction Period Insurance Requirements.

SECTION 3.2.            Amendments; Modifications; Supplements.

Construction Agent may, subject to the conditions, restrictions and limitations
set forth herein and in the other Operative Documents, at any time during the
Construction Period amend or modify (it being understood that any Change Order
will be an amendment subject to this Section 3.2 and such Change Orders may be
referred to hereinafter in this Section 3.2 as the applicable Change Orders) the
Construction Documents, the Plans and Specifications and individual line items
in the Construction Budget without the consent of Administrative Agent, acting
upon the direction of the Required Participants, provided, however, that (a) the
Current Change Orders, individually and in the aggregate, after giving effect
thereto, will not (i) materially diminish:  (A) the utility, useful life or
functional capability of the Facility as two Class A office buildings when
Completion has been effected; (B) the expected Fair Market Value of the Facility





10

--------------------------------------------------------------------------------

 



 

as of the Construction Period Termination Date; or (C) the expected Fair Market
Value of the Facility as of the Maturity Date; (ii) cause the remaining
Available Commitment of the Participants to be insufficient to Complete the
Facility; or (iii) delay Completion beyond the Construction Period Termination
Date;  (b) funds for the Current Change Orders are available from the unused
Aggregate Contingency Amount (subject to the requirement for Administrative
Agent’s consent, if applicable, as referenced in subsection (d) below); (c) in
the aggregate respecting any particular Major Construction Document, the cost of
all Current Change Orders under such Major Construction Document, when
aggregated with the cost of all prior Change Orders under such Major
Construction Document, does not exceed the higher of $200,000 and ten percent
(10%) of the original total amount payable under such Major Construction
Document (in the aggregate with all prior and concurrent Change Orders with
respect to such Construction Document); and (d) in the aggregate respecting all
Construction Documents, the Construction Budget and the Plans and
Specifications, the cost of all Current Change Orders, when aggregated with the
cost of all prior Change Orders, does not exceed an amount equal to the
Permitted Excess Amount unless the Administrative Agent, acting upon the
direction of the Required Participants, has provided its prior written consent
to each such additional Current Change Order causing such amount to exceed the
Permitted Excess Amount, (as the applicable Change Orders shall be attached to
the Advance Certificates delivered from time to time and the foregoing matters
regarding the applicable Change Orders shall be certified by Construction Agent
in such Advance Certificates, all pursuant to Section 3.1(e) of the
Participation Agreement). Regardless of whether the consent of Administrative
Agent is required,  Construction Agent shall provide to the Administrative Agent
and the Construction Consultant a reconciliation of the Construction Budget and
such additional details or documentation as any such Person may reasonably
request.

SECTION 3.3.            Casualty, Condemnation and Force Majeure.

(a)        If at any time prior to the Completion Date a Casualty, Condemnation,
Force Majeure Event, Event of Loss or Event of Taking shall occur, Construction
Agent shall give Administrative Agent and Construction Consultant prompt written
notice of such occurrence and the date thereof.

(i)         If such a Casualty, Condemnation or Force Majeure Event shall occur
then, except to the extent such Force Majeure Event constitutes an Event of Loss
or Event of Taking and then as otherwise provided in Section 3.3(a)(ii) below,
in each case Construction Agent shall (x) as soon as practicable after such
Casualty, Condemnation or Force Majeure Event, subject to receipt of Advances
hereunder and the awards or proceeds relating to such Condemnation or Casualty,
as applicable, from Administrative Agent, repair and rebuild the affected
portions of the Leased Property suffering such Casualty, Condemnation or Force
Majeure Event (or cause such affected portions to be repaired and rebuilt) to
the condition it was immediately prior to the occurrence of such Casualty,
Condemnation or Force Majeure Event, and (y) promptly and diligently Complete
the Facility in accordance with the terms hereof, and cause the Completion Date
to occur on or prior to the Construction Period Termination Date; provided, that
the Administrative Agent shall be entitled to receive all awards, property and
builder’s risk insurance proceeds





11

--------------------------------------------------------------------------------

 



 

and other proceeds with respect to such Casualty, Condemnation or Force Majeure
Event and, to the extent Construction Agent receives any such amounts,
Construction Agent shall promptly remit the same to the Administrative Agent;
provided further, that the cost of any such repair or rebuilding shall be
financed with the proceeds of any insurance and condemnation awards received by
the Administrative Agent with respect to such Casualty, Condemnation or Force
Majeure Event, as applicable, and Advances from Owner.

(ii)       If an Event of Taking shall occur, this Agreement and the Lease shall
terminate, subject to Participants’ rights under the Operative Documents with
respect to any existing Construction Event of Default. Upon such occurrence of
an Event of Taking, the Administrative Agent shall be entitled to receive all
condemnation awards, property and builder’s risk insurance proceeds and other
awards and proceeds with respect to such Event of Taking and to the extent
Construction Agent receives any such amounts, Construction Agent shall promptly
remit the same to the Administrative Agent. Upon such termination of this
Agreement and the Lease, the Administrative Agent shall be entitled to retain
any and all such awards and proceeds, up to but not exceeding the Purchase
Amount, with any excess of such awards or proceeds being paid to Construction
Agent and any deficiency being paid by Construction Agent to Administrative
Agent up to the Construction Recourse Amount unless such Event of Taking is due
solely to a Force Majeure Event in which case Owner shall have no further
recourse to Construction Agent;  provided, that this limitation shall not affect
Lessee’s indemnification liability under Sections 7.1(f)(i)(B)(1) and (2) of the
Participation Agreement or other liabilities hereunder or under the other
Operative Documents during the continuance of an Event of Default; provided,
further, that this limitation shall not affect the Participants’ rights with
regard to the Leased Property.

If an Event of Loss shall occur, Owner may elect to terminate this Agreement and
the Lease, subject to clause (iv) below and Owner’s rights under the Operative
Documents with respect to any existing Construction Event of Default. Upon such
occurrence of an Event of Loss, Owner shall be entitled to receive all awards,
property and builder’s risk insurance proceeds and other awards and proceeds
with respect to such Event of Loss and to the extent Construction Agent receives
any such amounts, Construction Agent shall promptly remit the same to Owner.
 Owner may retain all such amounts, up to but not exceeding the Purchase Amount,
with any excess of such proceeds being paid to Construction Agent and any
deficiency being paid by Construction Agent to Owner up to the Construction
Recourse Amount unless such Event of Loss is due solely to a Force Majeure Event
in which case Owner shall have no further recourse to Construction Agent;
 provided, that this limitation shall not affect Lessee’s indemnification
liability under Sections 7.1(f)(i)(B)(1) and (2) of the Participation Agreement
or other liabilities hereunder or under the other Operative Documents during the
continuance of a Construction Event of Default; provided, further, that this
limitation shall not affect Participants’ rights with regard to the Leased
Property.





12

--------------------------------------------------------------------------------

 



 

(iii)      Upon receipt by the Administrative Agent of such condemnation or
other awards of proceeds and other sums payable under Section 3.3(a)(ii) hereof,
this Agreement and the Lease shall terminate, subject to the Participants’
rights under the Operative Documents with respect to any existing Construction
Event of Default; provided, that this limitation shall not affect Lessee’s
indemnification liability under Sections 7.1(f)(i)(B)(1) and (2) of the
Participation Agreement; provided, further, that this limitation shall not
affect the Participants’ rights with regard to the Leased Property. Upon the
Administrative Agent’s receipt of such awards, proceeds and/or sums equal to the
Purchase Amount and application thereof under Article X of the Participation
Agreement,  Owner will transfer the Leased Property (including all rights under
the Ground Lease) and all rights to any remaining proceeds and awards to Lessee
or its designee in accordance with Section 23.11 of the Lease.

(iv)       Notwithstanding Owner’s election to terminate this Agreement and the
Lease with respect to an Event of Loss, so long as no Construction Default,
Construction Event of Default or Event of Taking shall have occurred,
Construction Agent may elect to Complete the Facility and continue this
Agreement and the Lease by written notice thereof to Owner within thirty (30)
days of such Event of Loss provided (A) Construction Agent delivers a
certificate from a Responsible Officer of Construction Agent certifying that the
remaining Available Commitment of the Participants (taking into account any
approved requests under Section 2.2(c) of the Participation Agreement), together
with the proceeds of any property and builder’s risk insurance received by the
Administrative Agent or payable as a result of such Event of Loss, is sufficient
to effect repair and restoration of the Leased Property as a result thereof and
Complete the Facility and that Completion will occur in accordance with the
Construction Budget on or prior to the Construction Period Termination Date (as
it may be modified pursuant to Section 2.3(d) of the Participation Agreement),
(B) the Construction Consultant certifies in writing to the Participants that
the representation set forth in (A) above is true and correct and (C) in the
case of any Force Majeure Event, the consent of the Administrative Agent is
obtained. In such case, Construction Agent shall continue to cause the Facility
to be constructed in accordance with this Agreement and other Operative
Documents.

(b)        Following an Event of Loss (so long as Owner does not elect to
terminate this Agreement and the Lease as a result thereof), Casualty,
Condemnation or Force Majeure Event, and provided that no Construction Default,
Construction Event of Default or Event of Taking shall have occurred and be
continuing, (i) this Agreement and the Lease shall continue, (ii) Construction
Agent shall (x) as soon as practicable after such Event of Loss, Casualty,
Condemnation or Force Majeure Event, repair and rebuild the affected portions of
the Leased Property suffering such Event of Loss, Casualty, Condemnation or
Force Majeure Event (or cause such affected portions to be repaired and rebuilt)
to the condition it was immediately prior to the occurrence of such Event of
Loss, Casualty, Condemnation or Force Majeure Event, and (y) promptly and
diligently Complete the Facility, and cause the Completion Date to occur on or
prior to the Construction Period Termination Date in accordance with the
Construction Budget; provided, that the cost of any such repair or rebuilding
shall be financed with the proceeds of any insurance received by the





13

--------------------------------------------------------------------------------

 



 

Administrative Agent with respect to such Event of Loss, Casualty, Condemnation
or Force Majeure Event and Advances from the Participants (subject to
satisfaction of the conditions, restrictions and limitations contained in this
Agreement and the other Operative Documents with respect to the funding of
Advances), and (iii) all such condemnation awards and insurance proceeds shall
be used or made available to Construction Agent to be used (together with the
remaining undisbursed portion of the Commitment Amount) to pay costs actually
incurred by Construction Agent to restore the Leased Property to the condition
it was immediately prior to the occurrence of such Event of Loss, Casualty,
Condemnation or Force Majeure Event.

(c)        In the event any part of the Leased Property becomes subject to
condemnation or requisition proceedings during the Construction Period, to the
extent permitted by any Applicable Laws and Regulations, Owner shall be entitled
to control such negotiations in consultation with Construction Agent, at
Construction Agent’s expense; provided, that no settlement will be made without
Construction Agent’s prior written consent, not to be unreasonably withheld.
Construction Agent shall give to Owner such information, and copies of such
documents, which relate to such proceedings, or which relate to the settlement
of amounts due under insurance policies required by Section 2.7(d), and are in
the possession of Construction Agent, as are reasonably requested by Owner. If
the proceedings relate to an Event of Taking, Construction Agent shall act
diligently in connection therewith. Nothing contained in this Section 3.3(c)
shall diminish Owner’s rights with respect to condemnation awards or proceeds
and property insurance proceeds under Section 3.3(a).

(d)        Liquidated damages which are payable pursuant to any terms of a Major
Construction Document shall be paid to the Administrative Agent and applied,
provided no Construction Default or Construction Event of Default shall have
occurred and be continuing, first to pay any increased Construction Costs
arising as a direct or indirect result of any Force Majeure Event, then to pay
any other Construction Costs arising as a result of the terms of such Major
Construction Document including any increased Carrying Costs and then in
accordance with Section 10.2(b) of the Participation Agreement.

SECTION 3.4.      Environmental Matters.

Construction Agent shall promptly and diligently and in material accordance with
Applicable Laws and Regulations commence and complete any response, clean up,
remedial or other action necessary to remove, clean up or remediate any
Environmental Violation with respect to the Leased Property or the Site to the
extent required of Construction Agent or any Participant in order to comply with
Applicable Laws and Regulations. Construction Agent shall, upon completion of
remedial action by Construction Agent (i) with respect to any Material
Environmental Violation described in clause (ii) of the definition thereof,
cause to be prepared by a Responsible Officer of Construction Agent a
certificate describing in sufficient detail such Environmental Violation and the
actions taken by Construction Agent (or its agents) in response to such
Environmental Violation and a statement of such Responsible Officer of
Construction Agent that such Environmental Violation has been remedied in
compliance in all material respects with Applicable Laws and Regulations and
(ii) with respect to any other Material Environmental Violation, cause to be
prepared by the Environmental Expert a report describing in sufficient detail





14

--------------------------------------------------------------------------------

 



 

such Environmental Violation and the actions taken by Construction Agent (or its
agents) in response to such Environmental Violation, and a statement by the
Environmental Expert that the Environmental Violation has been remedied in
compliance in all material respects with Applicable Laws and Regulations. Except
to the extent remediation thereof is included in the Construction Budget, each
Environmental Violation shall be remedied at Construction Agent’s sole cost and
expense prior to the Completion Date; provided, that if remedying such
Environmental Violation requires continued operation of a remediation system or
monitoring of testing wells or similar ongoing testing, Construction Agent shall
have access at reasonable times and shall remain obligated to perform such
actions, unless Owner, in its sole and absolute discretion, notifies
Construction Agent to terminate such actions. Nothing in this Section 3.4 shall
reduce or limit Construction Agent’s obligations under Article VII of the
Participation Agreement (which obligations shall include any Claims arising from
such actions).

ARTICLE IV

PAYMENT OF FUNDS

SECTION 4.1.            Funding of Construction Costs.

(a)        During the Construction Period, Construction Agent shall request that
Owner advance funds for the payment of Construction Costs and Owner will comply
with such request, in each case, to the extent provided for under, and subject
to the conditions, restrictions and limitations contained in, this Agreement and
the Participation Agreement with respect to the funding of Advances.
Construction Agent and Owner acknowledge and agree that Construction Agent’s
right to request funds and Owner’s obligation to advance funds for the payment
of the Construction Costs are subject in all respects to the terms and the
conditions hereof and of the Participation Agreement and the other Operative
Documents.

(b)        The proceeds of any funds made available to Owner or Administrative
Agent for Construction Costs shall be made available to Construction Agent in
accordance with the Advance Request relating thereto and subject to the terms
and conditions hereof and of the Participation Agreement. Construction Agent
will use such proceeds only to reimburse itself or pay for the Construction
Costs set forth in the Advance Request relating to such funds. Specifically, but
without limitation, no Advances shall be used for general corporate purposes of
Construction Agent or any Affiliate thereof.

ARTICLE V

CONSTRUCTION EVENTS OF DEFAULT

SECTION 5.1.            Construction Events of Default.

If any one or more of the following events (each a “Construction Event of
Default”) shall occur:





15

--------------------------------------------------------------------------------

 



 

(a)        the Completion Date shall fail to occur, for any reason, on or prior
to the Construction Period Termination Date or Construction Agent suspends its
Construction of the Facility for a period of thirty (30) days or longer;

(b)        subject to Construction Agent’s right to request an extension of the
Completion Date or increase of the amount of Available Commitment under the
Participation Agreement, at any time, (i) the remaining Available Commitment of
the Participants is not sufficient to (A) Complete the Facility on or before the
Construction Period Termination Date or (B) pay all Construction Costs or (ii)
Construction of the Facility in accordance with this Agreement and the other
Operative Documents cannot be completed for any reason on or prior to the
Construction Period Termination Date;

(c)        Construction Agent fails to apply Advances to the payment of
Construction Costs;

(d)        any Cubic Person commits any fraud, misapplication of funds, illegal
acts or willful misconduct in any way relating to the Leased Property, the
Overall Transaction or that results in a Material Adverse Effect;

(e)        Construction Agent shall fail, or fail to cause General Contractor
and/or Developer, as applicable, to maintain insurance as required by Section
2.7(d) hereof;

(f)        Construction Agent shall fail in any respect to observe or perform
any other term, covenant or condition of this Agreement (except those specified
in clauses (a) through (e) above), and such failure shall remain uncured for a
period of thirty (30) days after the earlier of the date Construction Agent has
actual knowledge thereof or receipt of written notice thereof by Construction
Agent; or

(g)        any Event of Default shall have occurred and be continuing;

then, in any such event, the Administrative Agent acting upon the direction of
the Required Participants may, in addition to the other rights and remedies
provided for in this Article V and under the Lease, immediately terminate this
Agreement by giving Construction Agent written notice of such termination, and
upon the giving of such notice, this Agreement shall terminate provided,
however, that this Agreement shall terminate immediately without notice and the
aggregate outstanding Lease Balance, any Break Amount and all other amounts
payable by Construction Agent hereunder, shall become immediately due and
payable without demand therefor, upon the occurrence of an Event of Default
described in paragraphs (h) or (i) of Article XVII of the Lease. Upon
termination of this Agreement, all rights of Construction Agent and all
obligations of Owner under this Agreement shall cease. Subject to Section 5.3(c)
hereof, Owner may demand that the aggregate outstanding Lease Balance, any Break
Amount and all other amounts payable by Construction Agent hereunder to be
immediately due and payable and Owner shall be entitled to recover from
Construction Agent, and Construction Agent shall pay upon such demand, all
costs, expenses, losses, expenditures and damages (including, without
limitation, attorneys’ fees and expenses) incurred by or on behalf of Owner in
connection with any





16

--------------------------------------------------------------------------------

 



 

Construction Event of Default and such obligations shall survive any termination
of this Agreement.

SECTION 5.2.            Survival.

The termination of this Agreement pursuant to Sections 5.1 or 5.3 shall in no
event relieve Construction Agent of its liability and obligations hereunder or
under any other Operative Document which accrued prior to such termination, all
of which shall survive any such termination.

SECTION 5.3.            Remedies; Remedies Cumulative.

(a)        Upon the occurrence of a Construction Event of Default, at Owner’s
option and without limiting Owner in the exercise of any other right or remedy
Owner may have on account of such default (including, without limitation, any
rights or remedies under the Lease and the other Operative Documents all of
which are hereby incorporated by reference) and without any further demand or
notice, the Administrative Agent acting upon the direction of the Required
Participants may take any of the following actions to the fullest extent
permitted by Applicable Law and Regulations, either individually or in
combination with any other such remedy:

(i)         exercise any and all rights and may pursue any and all remedies
provided to it in the Lease, the terms and provisions of which are incorporated
herein by this reference;

(ii)       replace Construction Agent and cause construction of the Facility to
be completed and require Construction Agent to pay to Owner any damages as a
result thereof;

(iii)      require Construction Agent to complete construction of all or part of
the Facility (as determined by the Required Participants) with Advances and
require Construction Agent to pay to the Participants any damages as a result
thereof;

(iv)       terminate this Agreement and/or the Lease and/or terminate the
Commitments for the Construction of the Facility;

(v)        exercise any and all of its rights under the Construction Documents
including foreclosure on such Construction Documents pursuant to the Assignment
of Contracts or otherwise and/or continue to make any or all payments thereunder
(including on an accelerated basis), in each case, as determined by the Required
Participants;

(vi)       exercise any other right or remedy that may be available to it under
Applicable Laws and Regulations or in equity, or proceed by appropriate court
action (legal or equitable) to enforce the terms or to recover damages for the
breach hereof; and

(vii)     exercise any and all of its rights under the Operative Documents
(including the right to accelerate the Lease Balance and all other amounts due
and payable under the Operative Documents) in accordance with the terms thereof.

 





17

--------------------------------------------------------------------------------

 



 

(b)        To the extent permitted by, and subject to the mandatory requirements
of, Applicable Laws and Regulations, each and every right, power and remedy
herein specifically given to Owner or otherwise in this Agreement or in any
other Operative Document shall be cumulative and shall be in addition to every
other right, power and remedy herein specifically given or now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time and as often and in such order as may be deemed expedient by
Owner, and the exercise or the beginning of the exercise of any power or remedy
shall not be construed to be a waiver of the right to exercise at the same time
or thereafter any other right, power or remedy. No delay or omission by Owner in
the exercise of any right, power or remedy or in the pursuit of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
default on the part of Construction Agent or be an acquiescence therein. Owner’s
consent to any request made by Construction Agent shall not be deemed to
constitute or preclude the necessity for obtaining Owner’s consent, in the
future, to all similar requests. No express or implied waiver by Owner of any
Construction Event of Default shall in any way be, or be construed to be, a
waiver of any future or subsequent Construction Event of Default. To the extent
permitted by Applicable Laws and Regulations, Construction Agent hereby waives
any rights now or hereafter conferred by statute or otherwise that may require
Owner to sell, lease or otherwise use the Leased Property or any part thereof in
mitigation of Owner’s damages upon the occurrence of a Construction Event of
Default or that may otherwise limit or modify any of Owner’s rights or remedies
under this Article V.

(c)        Notwithstanding anything set forth herein or in the other Operative
Documents to the contrary, during the Construction Period, the aggregate amount
payable by Construction Agent on a recourse basis under this Article V shall be
subject to the limitations on recourse liability set forth in Section 18.5 of
the Lease subject to the rights and remedies of Owner and the Indemnitees set
forth therein.

(d)        So long as Owner has not exercised any other remedy inconsistent
therewith, Construction Agent shall be obligated to purchase the Leased Property
for the Purchase Amount automatically and without notice or demand therefor upon
the occurrence of any Event of Default described in clauses (h) or (i) of
Article XVII of the Lease. Upon receipt of the Purchase Amount, the Leased
Property together with all of Owner’s rights to all insurance proceeds (other
than any liability insurance proceeds) and condemnation awards shall be
transferred to Construction Agent (or its designee) pursuant to Section 23.11 of
the Lease.

(e)        All payments received and amounts held or realized by Owner at any
time when a Construction Event of Default shall be continuing and after the
Lease Balance shall have been accelerated pursuant to this Section 5.3 as well
as all payments or amounts then held or thereafter received by Owner (except for
rents received by Owner from subletting pursuant to Section 18.1(a)(vii) of the
Lease, which shall be distributed as set forth therein) and the proceeds of sale
pursuant to Section 18.1(a)(iii)(B)(2) of the Lease shall be distributed
forthwith upon receipt by Owner in accordance with Article X of the
Participation Agreement.





18

--------------------------------------------------------------------------------

 



 

(f)        Construction Agent acknowledges that Owner has, as security for its
obligations under the Rent Assignment Agreements and the other Operative
Documents, among other grants, collaterally assigned its rights hereunder to the
Collateral Agent and Administrative Agent and Construction Agent agrees that
certain rights and remedies set forth herein are exercisable by the
Administrative Agent as applicable.

SECTION 5.4.      Surrender and Return.

(a)        Upon the early termination of this Agreement, Construction Agent
shall peaceably leave and surrender and return the Leased Property to Owner and
Construction Agent shall remove from the Leased Property on or prior to such
expiration or earlier termination all property situated thereon which is not the
property of Owner and Construction Agent shall repair any damage caused by such
removal. Property not so removed shall become the property of Owner and Owner
may cause such property to be removed from the Leased Property and disposed of,
and Construction Agent shall pay (without right of reimbursement out of gross
sale proceeds) the reasonable cost of any such removal and disposition and of
repairing any damage caused by such removal.

(b)        Except for surrender upon the earlier termination hereof, no
surrender to Owner of the Lease or of the Leased Property shall be valid or
effective unless agreed to and accepted in writing by Owner.

(c)        Without limiting the generality of the foregoing, upon the surrender
and return of the Leased Property to Owner pursuant to this Section 5.4, the
Leased Property shall be (x) capable of being immediately utilized by a
third-party purchaser or third-party lessee without further inspection,
alterations, licenses, permits, or approvals, except for any of the foregoing
required solely by virtue of the change in ownership (other than to Owner), use
or occupancy of the Leased Property, (y) in accordance and compliance with all
Applicable Laws and Regulations including, without limitation, any of the
foregoing required by virtue of a change in ownership, use or occupancy of the
Leased Property other than to Construction Agent, and (z) legally subdivided and
free and clear of any Lien other than Permitted Liens. Until the Leased Property
has been surrendered and returned to Owner in accordance with the provisions of
this Section 5.4 and subject to the other provisions of Article V hereof,
Construction Agent shall continue to be responsible for all Carrying Costs,
Transaction Costs and Supplemental Rent due hereunder.

(d)        Construction Agent acknowledges and agrees that a breach of any of
the provisions of this Section 5.4 may result in damages to Owner that are
difficult or impossible to ascertain and that may not be compensable at law.
Accordingly, upon application to any court of equity having jurisdiction over
the Leased Property or Construction Agent,  Owner shall be entitled to a decree
against Construction Agent requiring specific performance of the covenants of
Construction Agent set forth in this Section 5.4.





19

--------------------------------------------------------------------------------

 



ARTICLE VI

CONSTRUCTION FEE

As consideration for and as an inducement to Construction Agent entering into
this Agreement, so long as no Default or Construction Event of Default shall
have occurred and be continuing, Construction Agent will be entitled to, and
Owner shall pay to Construction Agent on each Advance Date (to and including the
Completion Date), a construction supervisory fee (the “Construction Fee”) in an
amount equal to $250 per Advance funded in connection with the Advance funded on
such Advance Date.

ARTICLE VII

OWNER’S RIGHTS

SECTION 7.1.            Owner’s Right to Cure Construction Agent’s Defaults.

Owner, without waiving or releasing any obligation or Construction Event of
Default, may (but shall be under no obligation to) remedy any Construction Event
of Default for the account of and at the sole cost and expense of Construction
Agent and in furtherance of such right, Owner may make Advance Requests and
otherwise exercise all rights and perform all duties of Construction Agent and
Lessee hereunder and under the Participation Agreement with respect to the
construction of the Facility. All out of pocket costs and expenses so incurred
(including fees and expenses of counsel), together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid by Owner
shall be paid by Construction Agent to Owner on demand, provided that any such
expenses shall be subject to the limitations on recourse liability set forth in
Section 5.3 hereof and, if applicable, in Section 3.3 hereof.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1.            Notices.

All notices, consents, directions, approvals, instructions, requests, demands
and other communications required or permitted by the terms hereof to be given
to any Person shall be given in writing in the manner provided in, shall be sent
to the respective addresses set forth in, and the effectiveness thereof shall be
governed by the provisions of, Section 9.3 of the Participation Agreement.

SECTION 8.2.            Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of Owner,
 Construction Agent and their respective successors and assigns provided,
however, that Construction Agent shall not assign any of its rights (except
pursuant to Article XII of the Lease) or, except as permitted by Sections 2.4,
2.6 and 2.7 hereof, delegate any of its duties or obligations under this
Agreement without the prior written consent of Owner, which consent may be
granted or withheld in Owner’s sole and absolute discretion.





20

--------------------------------------------------------------------------------

 



SECTION 8.3.            Governing Law.

THIS AGREEMENT HAS BEEN DELIVERED IN, AND SHALL IN ALL RESPECTS BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES (EXCEPT SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), INCLUDING ANY MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE WHERE THE SITE IS
LOCATED ARE REQUIRED TO APPLY.

SECTION 8.4.            Amendments and Waivers.

Owner and Construction Agent may from time to time, enter into written
amendments, supplements or modifications hereto.

SECTION 8.5.            Counterparts.

This Agreement may be executed on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

SECTION 8.6.            Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8.7.            Headings and Table of Contents.

The headings and table of contents contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

SECTION 8.8.            Submission to Jurisdiction.

EACH OF CONSTRUCTION AGENT AND OWNER IRREVOCABLY AND UNCONDITIONALLY:

(a)        SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CONSTRUCTION AND DEVELOPMENT AGREEMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE SOLE, EXCLUSIVE GENERAL
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, AND
APPELLATE COURTS FROM ANY THEREOF;





21

--------------------------------------------------------------------------------

 



 

(b)        CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT TO SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(c)        AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MALL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH ON SCHEDULE II TO THE PARTICIPATION AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE OTHER PARTIES HERETO SHALL HAVE BEEN NOTIFIED PURSUANT TO
SECTION 8.3 OF THE PARTICIPATION AGREEMENT; AND

(d)        AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 8.9.            Jury Trial.

EACH OF CONSTRUCTION AGENT AND OWNER IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

SECTION 8.10.          Payments.

All payments to be made by Construction Agent hereunder shall be made to Owner
in Dollars in immediately available and freely transferable funds at the place
of payment, all such payments to be paid without setoff, counterclaim or
reduction and without deduction for, and free from, any and all present or
future taxes, levies, imposts, duties, fees, charges, deductions, withholding or
liabilities with respect thereto or any restrictions or conditions of any
nature. If Construction Agent is required by law to make any deduction or
withholding on account of any tax or other withholding or deduction from any sum
payable by Construction Agent hereunder, Construction Agent shall pay any such
tax or other withholding or deduction and shall make such payment on a
Grossed-Up Basis, subject to the restrictions on recourse liability set forth in
Section 5.3(c) hereof, the limitations set forth in Sections 7.2(a)(iii) and 7.6
of the Participation Agreement, reimbursement obligations of Indemnitees set
forth in Sections 7.2(a)(iii), 7.2(e) and 7.2(f) of the Participation Agreement
and other rights of Lessee set forth in Sections 7.2(b), 7.2(e), 7.2(f) and 7.6
of the Participation Agreement.





22

--------------------------------------------------------------------------------

 



SECTION 8.11.          Binding Effect.

Notwithstanding any other provision of this Agreement, it is intended that
Supplemental Rent, the Lease Balance and all other amounts due and payable
hereunder shall be paid without counterclaim, setoff, deduction or defense of
any kind and without abatement, suspension, deferment, diminution or reduction
of any kind, and Construction Agent’s obligation to pay all such amounts
throughout the Construction Period is absolute and unconditional. The
obligations and liabilities of Construction Agent hereunder shall, to the
fullest extent permitted by Applicable Laws and Regulations, in no way be
released, discharged or otherwise affected for any reason (other than the
indefeasible payment or performance in full of such liability or obligation),
whether or not Construction Agent shall have notice or knowledge of any of the
foregoing. This Agreement shall be noncancellable by Construction Agent for any
reason whatsoever and Construction Agent, to the fullest extent permitted by
Applicable Laws and Regulations, waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate or surrender this Agreement or to any
diminution, abatement or reduction of such amounts payable by Construction Agent
hereunder. If for any reason whatsoever this Agreement shall be terminated or
amended in whole or in part by operation of law or otherwise, except as
expressly provided in Section 3.3(a) hereof, Construction Agent shall, unless
prohibited by Applicable Laws and Regulations, pay to Owner or to whomever shall
be entitled thereto a compensation in an amount equal to such amounts at the
time and in the manner that such amounts would have become due and payable under
the terms of this Agreement if it had not been terminated or amended in whole or
in part. Each such payment made by Construction Agent hereunder shall be final
and, absent error in the computation of the amount thereof, Construction Agent
shall not seek or have any right to recover all or any part of such payment from
any Participant or any party to any agreements related thereto for any reason
whatsoever. Without affecting Construction Agent’s obligation to pay such
amounts due and payable hereunder or to perform its obligations hereunder,
Construction Agent may, notwithstanding any other provision hereof (but subject
to Section 9.11 of the Participation Agreement), seek damages of any kind or any
other remedy at law or equity against Owner for any willful misconduct or gross
negligence or negligence in the handling of funds or for a breach by Owner of
its obligations hereunder.

SECTION 8.12.          Nature of Transaction.

It is the intention of the parties that the Overall Transaction constitutes an
operating lease for purposes of the Lessee’s financial reporting under GAAP
provisions relating to leases and variable interest entities including without
limitation the Accounting Standards Codification (“ASC”) 810-10-55, and ASC 840
(including ASC 840-10, ASC 840-20 and 840-40) and ASC 842 (including 842-10 and
842-40-55).

*    *    *

 

 



23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

CUBIC CORPORATION,

 

AS CONSTRUCTION AGENT

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



 

 

BANKERS COMMERCIAL CORPORATION,

 

AS OWNER

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

To Construction and Development Agreement

 

List of Government Actions

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2.7(d)

To Construction and Development Agreement

 

Construction Period Insurance Requirements

 

Required Coverages.

During the Construction Period, Construction Agent will provide or cause to be
provided insurance with respect to the Leased Property and the Site of a
character usually obtained by Construction Agent and its Affiliates against loss
or damage of the kinds and in the amounts customarily insured against by
Construction Agent and its Affiliates with respect to similar properties, and
carry such other insurance as is usually carried by Construction Agent and its
Affiliates with respect to similar properties; provided, that in any event
Construction Agent will maintain or cause to be maintained, as applicable:

Comprehensive General Liability Insurance.  Construction Agent will maintain or
will cause each of the Developer and the General Contractor to maintain,
comprehensive general liability insurance, including coverages for contractual
liability, against third-party bodily injury, including death, and third-party
property damage, written on an occurrence basis against claims, including
against Construction Agent, Lessor, Developer and any Contractor, in an amount
at least equal to $30,000,000 per occurrence and $30,000,000 in the aggregate
(which coverage may be met in combination with Primary Commercial General
Liability coverage and Umbrella Liability excess coverages); provided that no
such coverage shall be under a blanket policy. Such coverage shall (x) not be
subject to any self-insurance and shall be subject to a deductible of no more
than $50,000 per occurrence, (y) be in such form and amounts and covering such
risks as were approved by Owner on the Closing Date, and (z) name each of Owner,
each Rent Assignee, the Agents as an additional insured (collectively, the
“Additional Insureds”) and, with respect to the liability insurance maintained
by the Developer, name Construction Agent as co-Named Insured.  Construction
Agent, Developer and General Contractor each may, at its option, purchase
additional primary liability insurance to meet the combined liability insurance
requirements.

Without limiting the foregoing, Construction Agent will maintain a pollution
legal liability policy covering itself. Such coverage shall be written on a
claims made basis and shall apply to sudden and non-sudden pollution conditions.
Such policy shall have limits not less than $15,000,000 per occurrence and
$15,000,000 in the aggregate claims for bodily injury, property damage and
cleanup costs, shall be renewed for a period of three years following the Base
Term Commencement Date and shall name Lessor as an additional insured with
respect to such policy.

Automobile Liability Insurance: Automobile liability insurance for the
Construction Agent’s liability arising out of claims for bodily injury and
property damage covering all owned (if any), leased (if any), non-owned and
hired vehicles used in the performance of the Construction Agent’s obligations
under the Construction and Development Agreement with a $2,000,000 minimum limit
per accident for combined bodily injury and property damage and containing





 

--------------------------------------------------------------------------------

 



 

appropriate no-fault insurance provisions wherever applicable. The automobile
liability insurance shall have no self-insurance amounts and shall have
deductibles not in excess of $50,000.

Worker’s Compensation and Employer’s Liability Insurance: Worker’s Compensation
and Employer’s Liability Insurance, with respect to the General Contractor and
the Developer, including occupational illness or disease coverage, or other
similar social insurance in accordance with the laws of the nation, state,
territory or province exercising jurisdiction over the Leased Property.
Employer’s Liability coverage shall have a limit of $1,000,000 per accident, per
employee for disease and in the aggregate for disease.

Builders’ Risk Insurance.  Construction Agent will maintain or cause the General
Contractor and the Developer to maintain a special form builders’ risk insurance
policy on terms and conditions acceptable to the Participants and in an amount
not less than 100% of insurable replacement cost value, but if aggregate
Advances are in excess of 100% of the insurable replacement cost value (such
replacement cost value as determined at the time of claim under such policy)
then in an amount not less than such Advances (the “Minimum Coverage”), subject
to a deductible not in excess of $50,000 per occurrence but, in the case of
flood, $50,000 per occurrence and in the case of named storms, $25,000 per
occurrence and, in the case of earth movement, not in excess of $100,000 per
occurrence (and not in the form of self-insurance) and shall have no other
self-insurance with respect thereto. Such builders’ risk insurance policy shall
provide for property damage on an “all risk” basis in form and substance
reasonably satisfactory to Administrative Agent, subject to limits, perils,
exclusions and deductibles insuring Construction Agent,  the Participants,  the
Developer, any contractor and subcontractors at any tier, as their interests may
appear, including coverage for the perils of earth movement (including but not
limited to earthquake, landslide and subsidence), damage from collapse, coverage
for fire, hurricanes and flood (if the property is located in a high-risk flood
zone), strike, riot, vandalism, sabotage and damage or loss caused by machinery
accidents and operational and performance testing and start-up. Construction
Agent shall require and shall ensure that such policy at all times during the
Construction Period name the Additional Insureds as additional insureds and the
Administrative Agent as loss payee, as its interests may appear. To the extent
Construction Agent contracts directly with any contractor with respect to the
Construction other than the General Contractor or the Developer and other than
with respect to contracts for acquisition, delivery and/or installation of
personal property, Construction Agent shall maintain or cause to be maintained a
special form builders’ risk insurance in conformity with the above with respect
to the work and materials to be performed under such direct contract.

·



Property Covered:  The builder’s risk policy shall provide coverage for (a) the
Facility, including buildings, all preliminary work, temporary works,
non-temporary structures, machinery, equipment, facilities, fixtures, supplies
and other property constituting part of the leased property including but not
limited to boiler and machinery insurance covering pressure vessels, air tanks,
boilers, machinery, pressure piping, heating, ventilation and air conditioning
equipment, and elevator and escalator equipment and other properties
constituting the Facility, (b) coverage for foundations, including underground
water and sewer mains, pilings and other





 

--------------------------------------------------------------------------------

 



 

property below the surface of the ground, (c) electronic equipment and (d)
property of others in the care, custody or control of the Construction Agent, a
 Lessee Person or Lessor.

·



Additional Coverages: The builder’s risk policy shall insure (a) off-site
coverage with sub-limits sufficient to insure the full replacement value of any
equipment, supplies and materials not stored on the Site, (b) the removal of
debris with a sublimit of not less than the lesser of twenty-five percent of the
Minimum Coverage and $15,000,000 per occurrence, (c) inland transit coverage
with sublimits to insure the largest single shipment to or from the Site from
designated storage facilities, (d) project management costs including
architects’ fees, engineering costs, permit application fees, and other
necessary fees or costs directly incurred in order to replace damage to insured
property and (e) pollution cleanup and removal with a sublimit not less than
$1,500,000 per occurrence.

·



Special Clauses: The builder’s risk policy shall include (a) earthquake coverage
in an amount not less than the Minimum Coverage with a deductible not to exceed
$50,000 per occurrence, (b) a requirement that the insurer pay losses within a
reasonable period of time after receipt of an acceptable proof or partial proof
of loss, (c) a clause making this insurance primary over any other insurance and
(d) an unintentional errors and omissions clause.

 

·



Prohibited Exclusions: The builder’s risk policy shall not contain any (a)
coinsurance provisions, (b) exclusion for loss or damage covered under any
guarantee or warranty arising out of an insured peril, (c) exclusion for
resultant damage caused by faulty workmanship, designs, specifications or
materials or (d) exclusion for resultant damage to insured property from a peril
not otherwise excluded caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction, and faulty
workmanship, design or materials.

·



Sum Insured:  The builder’s risk policy shall (a) be on a completed value form,
with no periodic reporting requirements, (b) insure the Facility for 100% of its
insurable replacement cost value, but in no case less than the aggregate amount
of all Advances outstanding at any time, (c) value losses at replacement cost,
without deduction for physical depreciation or obsolescence including customs
duties, taxes and fees (if rebuilt or repaired), and (d) insure earth movement
and named-wind coverage at the greater of (i) 100% of the Facility’s replacement
cost and (ii) outstanding Advances.

Delay In Startup Insurance: Construction Agent shall maintain delay in startup
insurance for the benefit of the Lessor and Construction Agent, as their
interests may appear. Coverage shall include loss of rental income, in any,
accrued and Capitalized Yield, any other capitalized fees or expenses and other
fixed and continuing expenses for an eighteen (18) month period of indemnity





 

--------------------------------------------------------------------------------

 



 

provided such delay in startup directly results from physical loss or damage
insured under the coverage required above under the heading Builders’ Risk
Insurance on this Schedule 2.7(d).

 

Subject to policy terms and conditions, such delay in startup insurance shall
(a) have no self-insurance amounts and shall have deductibles not in excess of
fifteen (15) days, (b) include an interim payment (or partial payment) clause
allowing for the monthly payment of a claim following an acceptable proof of
loss or partial proof of loss, (c) cover loss sustained when ingress or egress
to the Site is prevented due to an insured peril at premises in the vicinity of
the Site, (d) insure loss caused by damage to (i) finished or unfinished
equipment or machinery intended for the Site while located at a supplier’s or
vendor’s premises or another location designated by agreement for such purpose,
and (ii) any property, materials, machinery or equipment at a supplier’s or
vendor’s premises, which prevent such supplier(s) or vendor(s) from the
satisfactory performance of their supply obligation, provided always that such
loss or damage is to property of a type not otherwise excluded in the builder’s
risk policy from named perils not otherwise excluded in the builder’s risk
policy, (e) insure loss caused by damage or mechanical breakdown to construction
plant or equipment at the Site, (f) not contain any form of a coinsurance
provision or include a waiver of such provision, (g) cover loss sustained due to
the accidental interruption or failure of supplies of electricity, gas, sewer,
water or telecommunication up to the terminal point of the utility supplier with
the Site and (h) cover expenditures necessarily incurred for the purpose of
reducing the period of time that start-up of the Project is actually delayed,
but only to the extent that the delay loss otherwise payable from the insurer is
thereby reduced.

 

Other Insurance. Insurance shall not cover any terrorism or war risks unless
Construction Agent carries insurance for such risks generally on similar
property it owns or leases. To the extent any portion of the Facility is located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable Authority, Construction Agent shall (i)
obtain flood insurance for the Facility in an amount not less than the greater
of (1) 100% of the replacement cost of the Facility, including any costs that
may be required to cause the Facility to be reconstructed to comply with then
current Applicable Laws and Regulations or (2) the aggregate amount of all
Advances outstanding at any time, and (ii) require and shall ensure that such
flood insurance at all times during the Construction Period name the Additional
Insureds as an additional insured and Administrative Agent as loss payee, as its
interests may appear.

Insurance provided pursuant to this Schedule (other than permitted
self-insurance) shall be written by reputable insurance companies that are
financially sound and solvent with a rating of at least “A-:IX” by A.M. Best’s
or a claims paying rating of “A-” by S&P or by other insurers approved in
writing by the Participants and shall be with such insurance companies as were
approved by the Participants on the Closing Date. Each policy referred to in
this Schedule shall provide that: (i) it will not be canceled, materially
modified or its limits reduced, or allowed to lapse without renewal, except
after not less than thirty (30) days’ prior written notice to each of the
Additional Insureds and Construction Agent provided, however, that with respect
to the builders’ risk insurance policy to be maintained by the General
Contractor, not less than ten (10) days’ prior written notice to each of the
Administrative Agent and Construction Agent shall be





 

--------------------------------------------------------------------------------

 



 

required for cancellation due to non-payment of premiums therefor; (ii) the
interests of the Additional Insureds shall not be invalidated by any act or
negligence of or breach of warranty or representation by Construction Agent or
any Person having an interest in the Leased Property or the Site; (iii) such
insurance is primary and non-contributory with respect to any other insurance
carried by or available to any Additional Insured; (iv) the insurer shall waive
customary rights of subrogation, setoff, counterclaim, or other deduction,
whether by attachment or otherwise, against any additional insured or loss
payee; (v) such policy shall contain a severability clause providing for
coverage of each Additional Insured as if a separate policy had been issued to
it; (vi) Construction Agent will notify each Additional Insured promptly of any
policy cancellation, reduction in policy limits, lapse, modification or
amendment; and (vii) the insurer shall waive all claims for premiums against the
Additional Insureds.

Delivery of Insurance Certificates.

Pursuant to Section 2.1(c) of the Participation Agreement, Construction Agent
shall deliver to each Additional Insured certificates of insurance satisfactory
to it evidencing the existence of all insurance required to be maintained
hereunder and setting forth the respective coverages, limits of liability,
carrier, policy number and period of coverage. Thereafter, throughout the
Construction Period, at the time each of Construction Agent’s insurance policies
is renewed (but in no event less frequently than once every twelve (12) months)
or upon written request by the Administrative Agent during the continuance of a
Construction Event of Default, Construction Agent shall deliver to each
Additional Insured certificates of insurance evidencing that all insurance
required by this Schedule to be maintained by Construction Agent with respect to
the Leased Property is in effect. Concurrent with the delivery of certificates
required above, Construction Agent shall furnish each Additional Insured with a
letter from an independent broker or the insurer(s) signed by an officer of the
broker or insurer(s), stating that in the opinion of such broker or insurer(s)
the insurance so carried is in compliance with this Schedule. Upon written
request by the Administrative Agent, the Construction Agent will promptly
furnish to the Administrative Agent copies of all insurance policies,
applications, binders and cover notes or other evidence of insurance required to
be maintained hereunder.

Construction Agent agrees that nothing in this Agreement shall prohibit any
Additional Insured from maintaining its own insurance coverage, at the expense
of such Person, which coverage shall not reduce the obligations of Construction
Agent under this Schedule; provided, however, that no such insurance shall be
maintained if its maintenance would prevent Construction Agent from maintaining
insurance as to the Leased Property and the Site with insurers when required to
do so herein.

No provision of this Schedule or any other Operative Document shall impose on
any Additional Insured any obligation to verify the existence or adequacy of the
insurance coverage to be maintained pursuant to this Schedule, nor shall any
Additional Insured be responsible for any representations or warranties made by
or on behalf of Construction Agent or any Cubic Person to any insurance company
or underwriter. Any failure on the part of any Additional Insured to obtain the
evidence of insurance required by this Schedule from Construction Agent and/or
failure of any





 

--------------------------------------------------------------------------------

 



 

such Person to point out any noncompliance of such evidence of insurance shall
not constitute a waiver of any of the insurance requirements in this Schedule.

 

 

--------------------------------------------------------------------------------